Citation Nr: 1217683	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability to include arachnoiditis resulting from retained opaque dye.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1942 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In March 2010, the Board remanded the case to the RO for additional development, requesting the RO to obtain pertinent records identified by the Veteran, that is, service personnel records, VA records, Social Security Administration records, and records of private health- care providers.  The remand also requested the RO to afford the Veteran a VA examination and to obtain medical opinions as to whether the Veteran's current disability is related to service.

The RO received the service personnel records in July 2010.  In June and October 2010, the RO received a response that the VAMC locations identified by the Veteran had no records concerning the Veteran, that is, there were neither medical records at the facility nor a record of treatment indicating old records that may have been archived.  In May 2010, the Social Security Administration reported that the medical records concerning the Veteran no longer existed.  Thereafter, the RO made the determination in October 2010 that further efforts to obtain the records in question would be futile.  See 38 C.F.R. § 3.159(e).

VA has afforded the Veteran a VA examination in November 2010 and the examiner has issued a report.  In the report, the examiner sufficiently identified the extent of the disability and its symptoms, whether the disability is related to service, and offered a rationale for the opinion.  After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's remand in March 2010, the Veteran submitted additional evidence in support of his claim in January 2011 without waiving the right to have the evidence initially considered by the RO, see 38 C.F.R. § 20.1304(c).  The RO subsequently readjudicated the claim in February 2011 and issued a supplemental statement of the case.  It is unclear whether the RO considered the January 2011 submission of evidence before issuing the supplemental statement of the case.  The Board finds, however, that any denial of due process to the Veteran is harmless as the claim is resolved in the Veteran's favor.

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  In February 2012, the Veteran and his representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Veteran's representative submitted additional argument, but not evidence.  

Since the RO issued the supplemental statement of the case in February 2011, the RO has added updated VAMC to the file, but a review of the records indicates none of the records relate to the causation issue before the Board and therefore no prejudice has occurred as to the Veteran's right to have the evidence initially considered by the RO, see 38 C.F.R. § 20.130(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A low back disability, arachnoiditis resulting from retained opaque dye, had its onset in service.




CONCLUSION OF LAW

A low back disability, arachnoiditis resulting from retained opaque dye, was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim is resolved in the Veteran's favor, the Board need not further address VCAA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. § 1110 means impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Factual Background

The Veteran had active service from September 1942 to October 1945 and seeks service connection for a low back disability.

The Veteran testified that although he could not recall a specific incident of injury, his back pain began in service.  Aboard ship, he recalls having to move 100 pound sacks of potatoes and other additional heavy loads such as sugar from a locker on one level to the galley on another level or from a supply barge to storage.  The Veteran testified, after service, he worked as a salesman and he started seeking treatment from VA treatment, including for his back soon after separation.  He recalls having to bend over so the medical caregivers could stick needles in his back.  He did not seek further treatment until many years later in the 1990s when his caregivers told the Veteran that someone had done a myleogram with dye and that some of it remained behind.  It is the retained dye that resulted in surgery and the Veteran believes has caused continued pain. 

The service treatment records, including the separation examination in October 1945, do not contain any complaints, history, diagnosis, or treatment of the back. 

After service, there is some documentation in the file that the Veteran sought treatment from the VAMC in Baltimore, Maryland in January 1947 but mumps is the only medical condition listed.  The RO has attempted to obtain these records but all attempts have been unsuccessful.  The RO also has been unable to obtain records from the VAMC in New Orleans, Louisiana, another location that the Veteran identified.

In July 1947, there are notes of treatment provided to the Veteran after he complained of losing weight, loss of energy, and stomach cramps.  It is unclear if this occurred at a VA facility.  The notes, some of which are faint and hard to read, indicate an x-ray was ordered, but there is no indication that it was a myleogram with opaque dye.  There also is no report of the x-ray results.  The examination revealed a heart murmur, but there is no notations regarding examination or treatment of the back.  

The Veteran filed for service connection for stomach, heart, and dental conditions but did not make any claim concerning the back in August 1947.  In a VA examination occurring in May 1948, the report of an EKG that was ordered indicates a normal result.  It appears x-ray testing was normal although it does not appear this was a myleogram and no findings, history, or diagnosis of the lower back was recorded.

The next documented treatment occurred in May 1988, when the Veteran sought treatment for back pain with dysesthesias and intermittent numbness and weakness in the legs, which gave the Veteran some coordination problems.  

In June 1988, an MRI showed retained dye from an earlier radiological procedure, resulting in pantopaque arachnoiditis and adhesions.  The retained dye was located at T8-T9, resulting in a deviation or thinning of the cord.  The condition was progressively worsening with more fatigue and weakness.  

It is unclear when the Veteran underwent the myelogram that resulted in the retained dye.  The Veteran has indicated that the myelogram was ordered to determine the etiology of the back pain that started in service.

In 1989, the Veteran underwent a thoracic laminectomy at T8-T10 to remove the retained opaque dye.  This initially resulted in increased strength and stamina although he still demonstrated some symptoms such as weakness of his hip flexors, an ataxic gait, and sensory loss in the lower extremities.  

Subsequent radiological studies, such as an MRI performed in April 1991 have shown a few radiopaque droplets remain and the spinal cord was still anteriorly deviated at T8-T9.  This finding was thought to result from adhesions with persistent myelomalacic appearance.  The radiologist also noted small puncture droplet of pantopaque, remainder of which are presumed to have been evacuated during surgery or "perhaps now in a more dependent location within the lower lumbar canal."  At this time, the Veteran's symptoms of weakness and myelopathic symptoms had apparently been relieved by the surgery.  

In June 1995, the Veteran complained of an intermittent numb sensation if he is in the same prolonged sitting position.  He complained of pain that may have resulted from lifting furniture.  The diagnosis was a lumbar strain and intermittent numbness without an indication of myelopathy recurrence at the site of the laminectomy.

In October 1997, the Veteran was in a motor vehicle accident.  Before the accident, the Veteran reported symptoms were stable and minimal.  He now experienced right sided pain extending into his foot.

In November 1997, the Veteran reported muscle spasm and occasionally some weakness at night.  X-ray and MRI studies demonstrated degenerative changes in the lumbar spine with the most pronounced change of a diffuse disc bulge at L4-L5.  Overall, the findings were characterized as mild degenerative changes.  The diagnosis was a lumbar disc injury with referred pain in the left lower extremity.  

In November 1999, the Veteran had disc desiccation starting at T12-L1 and at all levels of the lumbar spine.  Again, the most pronounced change was at L4-L5 with a posterior disc bulge combined with bony hypertrophy of the facet joints resulting in spinal stenosis.  This condition had worsened since the MRI in November 1997.  There also was mild thoracic spondylosis with small anterior marginal spurs at several disc levels.  There was no thoracic disc herniation or stenosis.  

In August 2000, Dr. D. J. H., a private neurologist treating the Veteran noted the Veteran had back pain radiating down the left leg, with negative motor or sensory symptoms.  Thoracic pain was minimal and Dr. H. determined the thoracic myelopathy had resolved but the Veteran had a lumbar disc disorder at L4-L5 with radicular pain.  

In March 2003, the diagnosis was lumbar disc disease which was described as stable.  The Veteran's pain, however, radiated into his left leg.

In March 2006, the Veteran had an MRI which showed multilevel degenerative disc protrusion with facet hypertrophy at L4-L5 and L5-S1 and small synovial cysts arising out of the left anterior aspect of the facet joint at L5-S1.  Another MRI during this same period also showed possible arachnoiditis below L4-L5 with some clumping of nerve roots.  There was disc desiccation to some degree at all lumbar levels.  It was also noted by an orthopedic consultant that the Veteran had weakness in the left extensor hallucis longis.

After the Veteran developed unexplained fever in May 2006, his private care- givers investigated whether his complaints of left leg weakness was related to the fever.  The weakness sometimes caused him balance problems.  Ultimately, the physicians concluded it was not related to the fever but to the prior cord injury and the spinal stenosis which was characterized as severe.  

In October 2006, VA received a letter from the Veteran's private neurologist, Dr. D. H., who has been treating the Veteran for many years for chronic back pain and lower extremity radicular pain.  He noted the Veteran described back pain beginning in service associated with lifting.  After separation, but before seeing Dr. H, the chronic pain prompted further testing.  The Veteran underwent a myelogram resulting in retained radiopaque dye.  In Dr. H's opinion, the retained dye lead to arachnoiditis and not only resulted in the subsequent laminectomy surgery in 1989, but also lead to residual retained contrast dye that has produced the residual ongoing pain and other symptoms of the back and later produced lower extremity weakness.

In December 2006, the Veteran's primary care physician, Dr. D. C. issued an opinion letter reaching an identical conclusion and opinion as Dr. H that lifting activities in service resulted in back pain that also resulted in the retained dye causing arachnoiditis.

In November 2010, the RO afforded the Veteran a VA examination.  The Veteran's main symptom was chronic back pain which was lumbar in origin, but the examiner also noted thoracic spinal pain from the arachnoiditis and laminectomy in 1989.  The Veteran has developed increased weakness and he finds it impossible to stand more than 15 minutes or walk an eighth of a mile.  The examiner described a staggering or "drunk" gait, noting the Veteran drifted back and forth while walking and walked slowly and deliberately to avoid drifting further and has been prescribed both a brace and a cane.  

The Veteran had an exaggerated thoracic kyphosis and a complete loss of lumbar lordosis.  The Veteran stood with knees slightly flexed to overcome the loss of a normal spinal contour.  Forward flexion was 40 degrees, extension was 10 degrees, lateral flexion was 20 degrees bilaterally, and rotational flexion was 10 degrees bilaterally.  Repetitive motion did not result in additional loss although the Veteran expressed pain with any maneuver.  Deep tendon reflexes were absent and the Veteran had decreased sensation in the legs, feet, and toes.  The examiner assessed the Veteran's lower extremity relative resistive strength at 4/5 and he had mild quadriceps atrophy.  

The diagnosis was lumbar osteoarthritis and disc disease of the lumbar spine.  The Veteran also had what the examiner called a deconditioned status.  The VA examiner also diagnosed decreased sensation to touch to the lower extremities.  In the examiner's opinion, the Veteran's lower spinal condition is at least as likely as not caused by or related to service.  The examiner based his opinion upon the review of the claims file that the progressive status of the spine is probably related to the myelogram.

In January 2012, the Board, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, obtained a medical expert opinion from the Veterans Health Administration (VHA).  The expert, a professor of neurosurgery, noted that at his separation examination, the Veteran's neck, spine, and extremities were all normal as was the neurological examination.  Further, when the Veteran made claims in July 1947 for a heart disorder and a stomach disorder, there was no mention of any back problems in either the documented treatment or in VA examinations.  Thereafter, there were no records of treatment until May 1988, which started as an "interval history."  The expert stated that to answer the question of service connection, any medical records from 1948 to 1988 must be examined.  The notes in May 1988 lead the expert to conclude that the Veteran had significant attention to and intervention regarding the spine in the years between 1948 and 1988.  Currently, the expert noted the Veteran had degenerative disc disease.  In the absence of any records for the forty year period between 1948 and 1988, the expert found there was nothing medically to support his claim.



Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board).)

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  All three elements must be established by competent and credible evidence in order to establish service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts he has a low back disability due to service.  The Veteran served during World War II but does not assert, nor does the evidence establish or suggest that he injured his back as a result of combat.  Therefore the combat provisions of 38 U.S.C.A. § 1154(b do not apply.

The evidence establishes that the Veteran currently suffers from a back disorder with bilateral leg involvement that has resulted in a loss of function and causes him pain.  The evidence indicates that the Veteran currently suffers from residuals of the retained dye, including symptoms resulting from both the dye remaining in the form of droplets in the lumbar spine area and the laminectomy that occurred in 1989, that has been diagnosed as arachnoiditis.  Arachnoiditis of the spine is inflammation of the arachnoidea mater of the spine and is sometimes secondary to therapeutic or diagnostic injection of substances into the subarachnoid space.  Dorland's Illustrated Medical Dictionary, 124 (31st Edition, 2007).  The Veteran also suffers from degenerative disc disease in the lumbar spine, especially at L4-L5.

On the basis of the service treatment records alone, neither low back condition, arachnoiditis or degenerative disc disease, was not affirmatively shown to have been present during service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a disability of the lower back, and as chronicity in service is not adequately supported by the service treatment records, in the absence of persistent symptoms of the lower back, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also as to the current degenerative joint disease of the right knee, first diagnosed after service, 38 C.F.R. § 3.303(d) applies.

The Veteran is competent to describe symptoms of an illness or an injury, such as carrying 100 pound sacks between levels of a ship and that he experienced back pain, which are events within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses).  

The Board finds that the Veteran is competent to describe chronic back pain that had its onset in service.  The Veteran's statements and testimony about lifting heavy bags of potatoes in service is consistent with his duties as a seaman and the Board finds his statements and testimony credible.  There also is no dispute the Veteran underwent myleogram before 1988 as the retained dye had to have resulted from some prior medical procedure.

The Veteran testified that he sought treatment in the late 1940s for his back and recalls having to bend over so the medical providers could insert needles in his back.  Records from that time period are no longer available.  Where the service treatment records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Based on the available evidence and under the benefit of the doubt rule, the Board therefore also finds that myleogram probably occurred in the late 1940s during the treatment for back pain.  

Since the Veteran is competent to state that in service he carried large sacks of potatoes and other provisions and suffered back pain, and he is competent to describe continuous back symptoms since service, his statements are to be considered, that is, the statements are admissible as evidence.  

It does not necessarily follow that there is a relationship between the current back problem and the continuity of symptomatology that the Veteran avers; medical evidence is required to demonstrate such a relationship unless such a relationship is one which a lay person's observation is competent under case law or the condition is simple medical condition.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, lay person is competent to identify a simple medical condition).

Neither arachnoiditis or degenerative disc disease are conditions under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such disabilities therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

In addition, as for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection, if as noted earlier, it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person without specialized education, training, or experience.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Thus, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Although the Veteran is competent to describe symptoms of arachnoiditis and degenerative disc disease, which he can observe, the diagnosis of arachnoiditis and degenerative disc disease is based on history and clinical findings, which are interpreted by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  That is demonstrated in this case as the diagnosis of arachnoiditis and degenerative joint disease both required diagnostic radiological examination, which requires interpretation by someone with medical knowledge.

Therefore, neither disability is a simple medical condition and as a lay person, the Veteran is not qualified, that is not competent, through education, training, or experience to offer a diagnosis of arachnoiditis and degenerative disc disease or provide an opinion on medical causation.  

Where, as here, there is a question of the presence or a diagnosis of arachnoiditis and degenerative disc disease, not capable of lay observation by case law, and arachnoiditis and degenerative disc disease disabilities are not simple medical conditions under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a arachnoiditis or degenerative disc disease disability in service or since service the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, Veteran's statements are not to be considered as competent evidence favorable to claim.  

And although the Veteran is competent to report the current medical diagnosis, this alone does not tend to prove that arachnoiditis or degenerative disc disease were present in or caused by service.  

To the extent the Veteran has expressed the opinion that arachnoiditis or degenerative disc disease of the lumbar spine is related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 

Here the question of the relationship between arachnoiditis or degenerative disc disease and etiology are not simple medical conditions that the Veteran as a lay person is competent to assert based on a reasonable inference without a showing of specialized education, training, or experience to offer such an opinion. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a disability of the lower spine, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between a disability of the lower spine, including arachnoiditis or degenerative disc disease of the lumbar spine, and an in-service injury, disease, or event.

For this reason, the Veteran's expressed opinion is not competent evidence, and the Veteran's opinion is excluded, that is, not admissible as evidence, and the opinion is not to be considered as competent evidence favorable to claim.

The only competent medical evidence of record on causation consists of the opinions of the Veteran's two physicians, the VA examiner in November 2010, and the VHA expert in January 2012.  

On a superficial or first reading, there appears to be a conflict of evidence between the evidence that supports the claim, that is, the opinions of the Veteran's two treating physicians and the VA examiner and competent medical evidence of record, the opinion of the VHA expert, that opposes rather than supports the claim.  Upon closer inspection, however, and taking all of the evidence into a consistent disability picture, the opinions are reconcilable.

The Veteran's private physicians, Dr. H. and Dr. C. both concluded that the Veteran initially injured his back in service.  In an attempt to determine the precise nature of the disorder, the Veteran underwent a radiological examination which included injection of radiopaque dye.  The Veteran retained some of the dye which resulted in arachnoiditis.  In turn, the Veteran underwent a thoracic laminectomy to treat the arachnoiditis.  The Veteran currently has symptoms that result from the arachnoiditis and the laminectomy.  The Veteran's doctors concluded that the Veteran's current symptoms and residuals of arachnoiditis are thus related to service.  After the VA examination in November 2010, the VA examiner concluded it was as likely as not that the Veteran's disability resulted from the retained radiopaque dye.  Therefore, based on this medical evidence, all three physicians determined that the arachnoiditis symptomatology, both residuals from the laminectomy and residuals of the retained droplets, are connected to service.  None of the three, however, commented about the relationship of service and the degenerative disc disease of the lumbar spine.  

Here, the VHA expert noted that degenerative disc disease was not noted in the separation examination nor is it included in the VA examinations that occurred shortly after separation.  The examiner pointed out more than just noting a lack of documentation it was not documented and therefore there no relationship to service is established.  Instead of ignoring the Veteran's statements, she concluded that if degenerative disc disease had occurred in service, the severity or manifestations of the disease are such that the Veteran would have sought treatment long before the present with medical documents of complaints, history, diagnostic test results, or diagnosis of some sort.  Absent this evidence, the expert could only conclude less likely than not that the degenerative disc disease resulted from service.  On the other hand, she did not comment on or disagree with the other medical opinions that the current arachnoiditis disability resulted from service just as the other three physicians did not express any disagreement that the degenerative disc disease was not a result of service.

The Board acknowledges that the service representative has argued that the expert assumed the role of an adjudicator by using the word "evidence."  Use of that word does not mean the VHA expert was adjudicating the Veteran's claim.  Instead, a close reading of the report reveals that the word "evidence" has meaning as "facts" or "data."  The Board also has determined that the VHA expert implicitly acknowledges that the Veteran has described continuous symptoms but the specific disability she noted, degenerative disc disease, at its current level of severity, would have resulted in medical treatment earlier than what occurred in this case.

All physicians are qualified through education, training, or experience to offer an opinion on the manifestations of a low back disability and to express the opinion that it resulted from service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.  The opinions of these the physicians constitute the sole competent evidence addressing the etiology of the Veteran's arachnoiditis and the degenerative disc disease.  

On the basis of the evidence of record, the Board finds that the competent evidence of records fails to establish a nexus between service and the Veteran's degenerative disc disease.  On the other hand, all three elements for service connection for arachnoiditis have been met.  There is competent and credible lay and medical evidence of record that the Veteran developed back pain in service, and that he sought treatment shortly after service.  Whether it was a spinal disability or muscular at that time ultimately does not matter as he sought treatment and during the investigation, he underwent a myleogram with opaque dye, some of the dye remained, and that he currently has an arachnoiditis disability as a result.  Competent medical evidence connects that low back disability to service, and as there is no evidence against the claim; the Board finds that the evidence establishes service connection for arachnoiditis.  








ORDER

Service connection for arachnoiditis is granted.




____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


